           Case 5:21-cv-00486-XR Document 7 Filed 07/24/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

CHARLES W. EADEN, SID #1107277,                  §
                                                 §
                       Plaintiff,                §
                                                 §
                                                 §
v.                                               §           SA-21-CV-00486-XR
                                                 §
JOE D. GONZALES, Bexar County                    §
District Attorney; JOE HOOKER, Bexar             §
County Assistant District Attorney;              §
MELISSA SKINNER, Bexar County                    §
Assistant District Attorney;                     §
MONTEZ PORTER, SAPD Homicide,                    §
Badge #2206,                                     §
                                                 §
                       Defendants.               §

                             ORDER OF PARTIAL DISMISSAL

       Before the Court is Plaintiff Charles W. Eaden’s (“Eaden”) pro se 42 U.S.C. § 1983

Amended Civil Rights Complaint. (ECF No. 6). Eaden is proceeding pro se, and the Court granted

his Application to Proceed In Forma Pauperis (“IFP”). (ECF Nos. 2, 4). Upon review, the Court

orders Eaden’s section 1983 claims against Defendants Bexar County District Attorney

Joe D. Gonzales, Bexar County Assistant District Attorney Joe Hooker, and Bexar County

Assistant District Attorney Melissa Skinner (“the Prosecutors”) DISMISSED WITH

PREJUDICE because such claims are barred by prosecutorial immunity. (ECF No. 6); see 28

U.S.C. §§ 1915(e)(2)(B)(iii), 1915A(b)(2). The Court further orders Eaden’s section 1983 claims

against Defendant San Antonio Police Department Detective Montez Porter (“Detective Porter”)

that are based on his arrest and conviction for aggravated assault with a deadly weapon (state trial

court cause number 2019CR4480) DISMISSED WITH PREJUDICE for failure to state a claim

upon which relief may be granted, subject to the claims being reasserted once the conditions
            Case 5:21-cv-00486-XR Document 7 Filed 07/24/21 Page 2 of 9




mandated by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) are met. See 28 U.S.C.

§§ 1915(e)(2)(B)(ii), 1915A(b)(1); DeLeon v. City of Corpus Christi, 488 F.3d 649, 657 (5th Cir.

2007).

                                          BACKGROUND

         Eaden is currently confined in the Bexar County Adult Detention Center awaiting trial on

the following charges: (1) unlawfully carrying a weapon (state court cause number

2019CR10202); (2) two counts of felon in possession of a firearm (state court cause numbers

2019CR4479 and 2019CR8192); and (3) aggravated assault with a deadly weapon

(2019CR10201). See https://search.bexar.org/Case/CaseSummary?r=2ede208f-bf26-4a99-afa3-

c4856cc7b918&st=s&s=1107277 &cs=&ct=&= (last visited July 23, 2021). Eaden was previously

arrested and convicted by a jury of aggravated assault with a deadly weapon (state court cause

number 2019CR4480); he was sentenced to forty years’ confinement in the Texas Department of

Criminal Justice. See https://search.bexar.org/Case/CaseDetail?r=55a43f68-b5ec-44dd-96b8-

452133f6ef45&st=s&s=1107277&cs=&ct=&=,,,,,,,,,,,,,,,&full=y&&p=1_2019CR4480+++++D1

441869093100000 (last visited July 23, 2021). Eaden’s appeal from that conviction is currently

pending in the Fourth Court of Appeals. See https://search.txcourts.gov/Case.aspx?cn=04-19-

00871-CR&coa=coa04 (last visited July 23, 2021). Charges in two other cases—burglary of a

habitation with intent to commit assault (state court cause number 057668) and making terroristic

threats toward a family or household member (state court cause number 609746)—were ultimately

dismissed by the State. See https://search.bexar.org/Case/CaseSummary?r=2ede208f-bf26-4a99-

afa3-c4856cc7b918&st=s&s=1107277 &cs=&ct=&=.




                                                2
             Case 5:21-cv-00486-XR Document 7 Filed 07/24/21 Page 3 of 9




         In his Amended Complaint, Eaden brings civil rights claims against the Prosecutors and

Detective Porter. (ECF No. 6). Eaden contends the Prosecutors, in their individual capacities,

violated his rights under the Fourth, Sixth, Eighth, and Fourteenth Amendments, specifically

asserting allegations of false imprisonment, excessive bail, cruel and unusual punishment,

violations of due process, and denial of a speedy trial.1 (Id.). As is relevant to this Order of Partial

Dismissal, Eaden contends Detective Porter violated his rights under the Fourth and Fourteenth

Amendments, specifically alleging the detective fabricated evidence to obtain an arrest warrant for

the offense of aggravated assault with a deadly weapon and committed perjury at the trial for that

offense (state court cause number 2019CR4480). 2 As relief, Eaden seeks compensatory and

punitive damages. (Id.).

                                                APPLICABLE LAW

         Under section 1915A(b)(1) of Title 28 of the United States Code, this Court is required to

screen any civil complaint in which a prisoner seeks relief against a government entity, officer, or

employee and dismiss the complaint if the court determines it is: (1) frivolous, malicious, or fails

to state a claim on which relief may be granted; or (2) seeks monetary relief from a defendant who

is immune from such relief. 28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B) (directing

court to dismiss case filed IFP if it is determined that action is (i) frivolous or malicious, (ii) fails

to state claim on which relief may be granted, or (iii) seeks monetary relief from defendant who is

immune from such relief). Such a dismissal may occur at any time, before or after service of



1
 In his original Complaint, Eaden also sued the Prosecutors in their official capacities. (ECF No. 1). However, in his
Amended Complaint Eaden dropped his claims against the Prosecutors in their official capacities. (ECF No. 6).
2
  Eaden also claims Detective Porter fabricated evidence to obtain a warrant for his arrest for burglary of a habitation
with intent to commit assault, which was ultimately dismissed. (ECF No. 6). However, claims based on this allegation
are not part of this Order of Partial Dismissal and will remain pending.
                                                           3
            Case 5:21-cv-00486-XR Document 7 Filed 07/24/21 Page 4 of 9




process and before or after a defendant files an answer. Shanklin v. Fernald, 539 F. Supp.2d 878,

882 (W.D. Tex. 2008) (citing Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986)).

        An action is frivolous where there is no arguable legal or factual basis for the claim.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). “A complaint lacks an arguable basis in law if it is

based on an indisputably meritless legal theory, such as if the complaint alleges a violation of a

legal interest which clearly does not exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)

(internal quotation and citation omitted). A complaint is factually frivolous when “the facts alleged

are ‘fantastic or delusional scenarios’ or the legal theory upon which a complaint relies is

‘indisputably meritless.’” Eason v. Thaler, 14 F.3d 8, n.5 (5th Cir. 1994) (quoting Neitzke,

490 U.S. at 327–28).

        In evaluating whether a complaint states a claim under sections 1915A(b)(1) and

1915(e)(2)(B), this Court applies the same standards governing dismissals pursuant to

Rule 12(b)(6). See DeMoss v. Crain, 636 F.3d 145, 152 (5th Cir. 2011); see also FED. R. CIV. P.

12(b)(6). To avoid dismissal under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56, 570 (2007));

see FED. R. CIV. P. 12(b)(6). These factual allegations need not be detailed but “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. A conclusory

complaint—one that fails to state material facts or merely recites the elements of a cause of

action—may be dismissed for failure to state a claim. See id. at 555–56.

        When reviewing a pro se plaintiff’s complaint, the court must construe the allegations

liberally, holding the pro se to less stringent pleading standards than those applicable to lawyers.


                                                   4
           Case 5:21-cv-00486-XR Document 7 Filed 07/24/21 Page 5 of 9




Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,106 (1976));

see Haines v. Kerner, 404 U.S. 519, 520–21(1972). However, a plaintiff’s pro se status does not

offer him “an impenetrable shield, for one acting pro se has no license to harass others, clog the

judicial machinery with meritless litigation and abuse already overloaded court dockets.”

Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986). Nevertheless, district courts

possess broad discretion when determining whether an IFP proceeding is frivolous.

Wesson v. Oglesby, 910 F.2d 278, 281 (5th Cir. 1990). Such broad discretion is necessary because

the Federal Rules of Civil Procedure are inadequate to protect the courts and defendants from

frivolous litigation from indigent prisoners. Green, 788 F.2d at 1119 (quoting Jones v. Bales,

58 F.R.D. 453, 463 (N.D. Ga. 1972), aff’d by adopting district court’s reasoning, 480 F.2d 805

(5th Cir. 1973)).

                                            ANALYSIS

                    Claims Against the Prosecutors — Prosecutorial Immunity

       Eaden contends the Prosecutors violated his constitutional rights in their pursuit of the

various criminal charges against him. (ECF No. 6). He describes their conduct as “vindictive and

cruel,” claiming they acted outside their roles as prosecutors based on their allegedly unprincipled

behavior. (Id.). Accordingly, he contends they are not entitled to immunity.

       Prosecutors are absolutely immune from liability in a civil rights lawsuit seeking monetary

or other retrospective relief for any actions taken by them within the course and scope of

representing governmental agencies and subdivisions in judicial proceedings, i.e., when acting as

advocates of the State by initiating and pursuing prosecutions. Buckley v. Fitzsimmons, 509 U.S.

259, 269–73 (1993); Morgan v. Chapman, 969 F.3d 238, 244 (5th Cir. 2020). “[A]cts undertaken


                                                 5
             Case 5:21-cv-00486-XR Document 7 Filed 07/24/21 Page 6 of 9




by the prosecutor in preparing for the initiation of judicial proceedings or for trial, and which occur

in the course of his role as an advocate for the State, are entitled to the protections of absolute

immunity.” Buckley, 509 U.S. at 273. Prosecutors are immune even if their actions are malicious,

wanton, or willful if the actions occur in the exercise of the advocatory function. Morgan, 969 F.3d

at 244.

          The Court finds Eaden’s claims against the Prosecutors are based on actions taken in their

pursuit of prosecutions against him for various criminal offenses. More specifically, his claims of

civil rights violations by the Prosecutors are based on their actions relating to institution and

revocation of bond, efforts to obtain indictments, and the actual prosecution of Eaden on various

charges. (ECF No. 6). These actions are all within the course and scope of their representation of

the State in the judicial proceedings against Eaden. See Buckley, 509 U.S. at 269–73; Morgan, 969

F.3d at 244. Eaden has not alleged any facts showing the Prosecutors were acting outside the course

and scope of their roles as advocates for the State with regard to the criminal charges levied against

him. (Id.) His contention that the Prosecutors’ actions were “vindictive and cruel” does not negate

their entitlement to immunity. See Morgan, 969 F.3d at 244.

                          Claims Against Detective Porter — Heck–Barred

          Eaden contends Detective Porter violated his constitutional rights with regard to his arrest

and conviction for aggravated assault with a deadly weapon in state court cause number

2019CR4480. (ECF No. 6). Eaden claims the detective fabricated evidence to secure a warrant for

his arrest and then perjured himself at trial, resulting in Eaden’s conviction. (Id.).

          In Heck v. Humphrey, the Supreme Court held that to recover for an alleged

unconstitutional conviction or imprisonment, or other harm caused by unlawful action that would


                                                   6
              Case 5:21-cv-00486-XR Document 7 Filed 07/24/21 Page 7 of 9




render a conviction or sentence invalid, a plaintiff pursuing a section 1983 action “must prove his

conviction or sentence has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into question by a

federal court’s issuance of a writ of habeas corpus.” 512 U.S. 477, 486–87 (1994).

        Eaden has not alleged, much less proven, that his conviction for aggravated assault with a

deadly weapon in state court cause number 2019CR4480 has been reversed, expunged, declared

invalid, or otherwise called into question. (ECF No. 6). In fact, records from the Texas Fourth

Court    of     Appeals   show    the    appeal   from     that   conviction    is   pending.    See

https://search.txcourts.gov/Case.aspx?cn=04-19-00871-CR&coa=coa04. Accordingly, in this

section 1983 suit, Eaden cannot recover for an alleged unconstitutional conviction or

imprisonment, or other harm caused by alleged unlawful actions by Detective Porter that might

render his conviction or sentence for aggravated assault with a deadly weapon in state court cause

number 2019CR4480 invalid. See Heck, 512 U.S. at 486–87.

                                           CONCLUSION

        Based on the foregoing, the Court finds that Eaden’s section 1983 claims against the

Prosecutors in their individual capacities for monetary damages⸺the only relief sought⸺are

barred by prosecutorial immunity. The Prosecutors’ actions upon which Eaden bases his claims

occurred in the course and scope of the Prosecutors’ roles as advocates for the State, entitling them

to absolute immunity. It is irrelevant that their actions may have been malicious, vindictive, or

cruel as alleged by Eaden. In addition, Eaden’s section 1983 claims against Detective Porter for

monetary damages⸺again, the only relief sought⸺based on his arrest and conviction for

aggravated assault with a deadly weapon in state court cause number 2019CR4480 are presently


                                                  7
           Case 5:21-cv-00486-XR Document 7 Filed 07/24/21 Page 8 of 9




barred under Heck v. Humphrey because the conviction has not been reversed on direct appeal,

expunged, declared invalid, or otherwise called into question. Accordingly, Eaden’s claims against

the Prosecutors are subject to dismissal based on prosecutorial immunity, and his claims against

Detective Porter are subject to dismissal for failure to state a claim upon which relief may be

granted. See 28 U.S.C. §§ 1915(e)(2)(B)(i), (iii), 1915A(b)(1), (2).

       IT IS THEREFORE ORDERED that Eaden’s section 1983 claims against Defendants

Bexar County District Attorney Joe D. Gonzales, Bexar County Assistant District Attorney Joe

Hooker, and Bexar County Assistant District Attorney Melissa Skinner (ECF No. 6) are

DISMISSED WITH PREJUDICE because they are barred by immunity. See 28 U.S.C.

§§ 1915(e)(2)(B)(iii), 1915A(b)(2).

       IT IS FURTHER ORDERED that Eaden’s section 1983 claims against Defendant San

Antonio Police Department Detective Montez Porter that are based on Eaden’s arrest and

conviction for aggravated assault with a deadly weapon in state trial court cause number

2019CR4480 are DISMISSED WITH PREJUDICE for failure to state a claim upon which relief

may be granted, subject to the claims being reasserted once the conditions mandated by Heck v.

Humphrey, 512 U.S. 477, 486–87 (1994) are met. See 28 U.S.C. §§ 1915(e)(2)(B)(ii),

1915A(b)(1); DeLeon v. City of Corpus Christi, 488 F.3d 649, 657 (5th Cir. 2007).




                                                 8
            Case 5:21-cv-00486-XR Document 7 Filed 07/24/21 Page 9 of 9




        Eaden’s claims against Defendant San Antonio Police Department Detective Montez

Porter that are based on Eaden’s arrest for burglary of a habitation with intent to commit assault in

state trial court cause number 057668 remain pending.3

        It is so ORDERED.

        SIGNED this 24th day of July, 2021.




3
  When Eaden filed his Amended Complaint in response to this Court’s Show Cause Order, he dropped his claims
against Defendants William McManus, Brooke Phillips, and Brandi Cooper, who were named as defendants in his
original Complaint. (ECF Nos. 1, 5, 6).
                                                     9
